Citation Nr: 1817482	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 50 percent for trichotillomania.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1984 to May 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Subsequently, the claims file was transferred to the RO in Providence, Rhode Island.


FINDINGS OF FACT

On March 27, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran to withdraw the appeal for the issue of a rating in excess of 50 percent for trichotillomania.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim of a rating in excess of 50 percent for trichotillomania have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 27, 2017, VA received written correspondence from the Veteran that expressed his desire to withdraw the appeal for a claim of a rating in excess of 50 percent for trichotillomania.  VA regulation provides for the withdrawal of an appeal to the Board when submitted in writing or expressed verbally at a Board hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for a rating in excess of 50 percent for trichotillomania is appropriate.  See 38 U.S.C. § 7105(d).  Accordingly, further action by the Board on these claims is not appropriate and the Veteran's appeal on this issue should be dismissed.  Id.  


ORDER

The appeal of entitlement to a rating in excess of 50 percent for trichotillomania is dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


